DETAILED ACTION

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillberg et al. (US Pub. No. 2010/0246999 A1).
Regarding claim 1, Tillberg discloses, an information processing apparatus comprising a processor configured to: (See Tillberg ¶75, “The invention may further be implemented on any of the many platforms known in the art, including, but not limited to, MacIntosh, Sun, Windows or Linux PC, Unix, and other Intel X-86 based machines, including desktop, workstation, laptop and server computers.”)
acquire an evaluation form image in which an item and correct answer data indicating a correct answer of a recognition result for the item are associated with each other in advance; (See Tillberg ¶68, “In FIG. 15, a set of images for analysis, called the subset, is identified 1510. The subset is recognized using all means necessary to generate 1520 a "Ground Truth" for the subset. The Ground Truth is considered to be 100% accurate in recognition.”)
and output, when the acquired evaluation form image is processed in at least one step of form processing, an evaluation result of the at least one step of the form processing. (See Tillberg ¶68,  “At any stage in the system, the output of the stage may be compared 1530 with Ground Truth to determine 1540 the accuracy of recognition to that point in the recognition process. The determined accuracy may be determined using any of the many appropriate measures known in the art, such as the number of correct subset items from a module divided by the total number examined (subset population).”)

Regarding claim 2, Tillberg discloses, the information processing apparatus according to Claim 1, wherein the form processing includes a plurality of steps, (See Fig. 1, which includes multiple steps.)
and wherein the processor is configured to output, for each of the plurality of steps, an evaluation result of evaluating the step using a different evaluation item. (See Tillberg ¶68, “Statistical verification may therefore be used during document identification, character editing, element editing, and full form level editing to provide important data to the robustness of the process and for decisions about edit route adjustment. Furthermore, accuracy assessments may be made for each editor, and adjustments in workflows may be driven by those assessments.”)

Regarding claim 3, Tillberg discloses, the information processing apparatus according to Claim 2, wherein the plurality of steps include a validation step of obtaining a validation result that is a result of performing a validation operation on a recognition result obtained as a result of recognizing the evaluation form image, (See Tillberg ¶60, “Alternatively, depending upon the accuracy and validation requirements, the element images and calls may be moved into the full form element level editing module 660 in order to supply the editor with more context for editing and validation.” 
Further see Tillberg ¶61, “FIG. 7 depicts the user interface for element level editing of a specific field, in this case the postal code field. Column 710 on the left contains the images 720, 722, 724 as extracted from the documents, and column 730 on the right contains corresponding text boxes 740, 742, 744 that are populated with the recognition and any previous editing results.”)
and wherein the processor is configured to further output, for the validation step, an evaluation result including at least one of a processing time or a correct recognition rate of a validation result for each validator.  (See Tillberg ¶45, “For example, each editor may be monitored for speed of data validation or input. That data may then be compared across users of the system in order to identify high and low performers. Incorporation of the statistical verification data on a per user and per module level may be used to compare both speed and accuracy of individual users within and across modules.”)

Regarding claim 4, Tillberg discloses, the information processing apparatus according to Claim 2, wherein the plurality of steps include a recognition step of obtaining a recognition result that is a result of recognizing the evaluation form image, (See Tillberg ¶68, “Recognition engines normally include the programs needed to recognize the identified machine print characters, checkmarks, and handwriting. There exist a number of commercial and open source programs that may be incorporated into these engines, such as, but not limited to, optical character recognition (OCR) for stamps and machine text, optical mark recognition (OMR) for checkboxes, advanced intelligent character recognition (aICR) for simple handstrokes, and handwriting recognition (HWR) for general and cursive writing.”
and wherein the processor is configured to further output, for the recognition step, an evaluation result including at least one of a processing time or a correct recognition rate of a recognition result for each recognition dictionary.  (See Tillberg ¶68,  “At any stage in the system, the output of the stage may be compared 1530 with Ground Truth to determine 1540 the accuracy of recognition to that point in the recognition process.”)

Regarding claim 20, Tillberg discloses, a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: (See Tillberg ¶75 The current embodiment of the present invention, which has been in commercial use since May 2008, is software-based, being implemented on a windows client, … The invention may further be implemented on any of the many platforms known in the art, including, but not limited to, MacIntosh, Sun, Windows or Linux PC, Unix, and other Intel X-86 based machines, including desktop, workstation, laptop and server computers.” Where the computer will inherently include a CRM.)
acquiring an evaluation form image in which an item and correct answer data indicating a correct answer of a recognition result for the item are associated with each other in advance; and outputting, when the acquired evaluation form image is processed in at least one step of form processing, an evaluation result of the at least one step of the form processing.  (See the rejection of claim 1 as it is equally applicable or claim 20 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tillberg et al. (US Pub. No. 2010/0246999 A1) in view of Shimizu (US Pub. No. 2013/0050774  A1).
Regarding claim 5, Tillberg discloses, the information processing apparatus according to Claim 2, but he fails to disclose the following limitations. 
However Shimizu discloses, wherein the plurality of steps include a reading step of reading a printout of the evaluation form image to obtain a reading result, (See Shimizu ¶14, “The documents placed on the document tray 11 are sequentially fed and transported in a one-by-one manner, and the images recorded on the documents are read before the documents are output onto a document output tray 12.”)
and wherein the processor is configured to further output an evaluation result including a processing time of the reading step. (See Shimizu ¶54, “The reading-timing determination sensor 19 is disposed at a position, in the direction intersecting the movement path 17, where every document passes the reading-timing determination sensor 19, regardless of whether documents of any size placeable on the document tray 11 are fed in the horizontal position or the vertical position. The reading-timing determination sensor 19 similarly outputs a document passing signal while a currently fed document passes the reading-timing determination sensor 19.”
Further see Shimizu ¶56, “In the present exemplary embodiment, the first time interval is a time period between a time point at which the leading edge of a document in the moving direction passes the reading-timing determination sensor 19 and a time point at which a position located 2 mm inward from the leading edge of the document reaches a reading position of the document reading optical system 30.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determining timer interval for reading an image as suggested by Shimizu to Tillberg’s use of scanned form images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to improve the speed efficiency of the scanning. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tillberg et al. (US Pub. No. 2010/0246999 A1) in view of Riaz et al. (US Pub. No. 2008/0235263 A1).
Regarding claim 6, Tillberg disclose, the information processing apparatus according to Claim 1, but he fails to disclose the following limitations.
However Riaz discloses, wherein the evaluation form image comprises an image in which one or more characters in a handwriting font obtained by converting the correct answer data are arranged in a corresponding item in a blank form.  (See Riaz ¶3, “Digital Test Deck.RTM. available from ADI, LLC of Rochester, N.Y., which include either the images or prints of synthetic forms that realistically appear to be actual forms filled out by human respondents. Using such images and/or prints, one can cost-effectively test and evaluate forms processing data capture systems for accuracy and efficiency, because the truth of the data placed on these test decks is known perfectly.”
Further see ¶62, “The Handprint Character Database Collection (HCDC), a major component of the Digital Test Deck.RTM., can be organized into a set of "hands" (see FIG. 5). A single hand is a collection of various handprint character snippets collected from the handwriting of one person. A hand comprises all the characters required to populate the fields on a form, with several instances of each character (typically A-Z, a-z and 0-9) collected from the handwriting of a single person.”
Further see Riaz ¶66, “To create a Digital Test Deck.RTM., data is required that is to be put on the forms. The data can be created manually if the deck is small, but for large test decks, there must be an automated method to create that data. The Data Generator is a program that creates such data for any given DTD forms in an automated way. Data is generated using the field data dictionaries, frequency tables, and some rules.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the digital test deck from images that are generated by filling in blank forms with handwritten correct answers and are then validated as suggested by  to Riaz’s Tillberg’s validation of form images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Riaz ¶5 is “A significant advantage of the AutoDTD process is that it is quick, easy to use, less error prone and can produce very large digital test decks in a short time.”

Regarding claim 7, Tillberg and Riaz disclose, the information processing apparatus according to Claim 2, wherein the evaluation form image comprises an image in which one or more characters in a handwriting font obtained by converting the correct answer data are arranged in a corresponding item in a blank form. (See the rejection of claim 6 as it is equally applicable for claim 7 as well.)

Regarding claim 8, Tillberg and Riaz disclose, the information processing apparatus according to Claim 3, wherein the evaluation form image comprises an image in which one or more characters in a handwriting font obtained by converting the correct answer data are arranged in a corresponding item in a blank form. (See the rejection of claim 6 as it is equally applicable for claim 8 as well.)

Regarding claim 9, Tillberg and Riaz disclose, the information processing apparatus according to Claim 4, wherein the evaluation form image comprises an image in which one or more characters in a handwriting font obtained by converting the correct answer data are arranged in a corresponding item in a blank form.  (See the rejection of claim 6 as it is equally applicable for claim 8 as well.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tillberg et al. (US Pub. No. 2010/0246999 A1) in view of Shimizu (US Pub. No. 2013/0050774  A1) and in further view of Riaz et al. (US Pub. No. 2008/0235263 A1).
Regarding claim 10, Tillberg and Shimizu disclose, the information processing apparatus according to Claim 5, but they fail to disclose the following limitations.
However Riaz discloses, wherein the evaluation form image comprises an image in which one or more characters in a handwriting font obtained by converting the correct answer data are arranged in a corresponding item in a blank form.  (See the rejection of claim 6 as it is equally applicable for claim 10 as well.)

	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tillberg et al. (US Pub. No. 2010/0246999 A1) in view of Lund (US Pub. No. 2008/0213845 A1).
Regarding claim 11, Tillberg discloses, the information processing apparatus according to Claim 1, but he fails to disclose the following limitations. 
However Lund discloses, wherein the correct answer data comprises data generated in accordance with evaluation environment definition data that defines in advance an operational environment related to the form processing. (See Lund ¶22-23, “Instead of generating random data, the form may be populated with pre-defined data at step 44. Pre-defined data may be real data, as for real people or places, such as real names, addresses, etc. Real data may also be mixed and matched in a random way, in which case the data will have the characteristics of random data. Alternatively, the data may pre-defined and selected according to particular criteria for different purposes. At step 46, the blank image of the form is populated with the data selected by placing the data in the appropriate fields and formatting the data and the fields as indicated in the form layout data from step 38.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the appropriate filled in answers on a form based on the predefined operational environment such as particular criteria, as well as ranges for birthdates and rules for gender names as suggested by Lund to Tillberg’s setting of correct form image answers using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order fill out forms according to specific rules that ensure the data looks realistic. 

Regarding claim 17, Tillberg and Lund disclose, the information processing apparatus according to Claim 11, wherein the operational environment includes at least one of a geographical location of a region associated with a form, a name of a company associated with the form, an age group of a person who fills in the form, or a gender of the person who fills in the form.  (See Lund Table 3, “Birthdate: A date between e.g. 1920-1986. If Patient is a child, the random birth year is 1986-2006.”
Further see Lund ¶21, “For example, if a form has a field for gender, as, for instance, in a medical health claim form or a credit application, it may be desirable to populate a names field with first names of the same male or female gender that is populated in the gender field. This may be done, for example, by storing tables of data related by certain characteristics, e.g., according to male and female first names, and associating the tables with the types of data populated in another field by defining the data characteristics for the relevant field in the layout data definition.”)

Claims 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tillberg et al. (US Pub. No. 2010/0246999 A1) in view of Riaz et al. (US Pub. No. 2008/0235263 A1) and in further view of Loeb (US Pub. No. 2006/0078203 A1)
Regarding claim 12, Tillberg and Riaz disclose, the information processing apparatus according to Claim 6, but they fail to disclose the following limitations. 
However Loeb discloses, wherein the handwriting font comprises a font converted from the correct answer data in accordance with evaluation environment definition data that defines in advance an operational environment related to the form processing. (See Loeb ¶19, “Handwriting includes both cursive and printed writing. In various embodiments, the machine-generated handwriting may be selected based on combinations of one or more of: demographic class characteristics, individual characteristics and random characteristics. The invention enables the machine-generation of communications that have the appearance of having been handwritten.”
Further see Loeb ¶24, As noted above, numerous communication types and contents are stored in database 110, while recipient information such as name, mailing address and demographic information are stored in database 112. Based on the selected recipient and content, there is then determined the desired characteristics of the handwriting (step 206).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the selecting handwriting fonts based on demographics as suggested by Loeb to Tillberg and Riaz’s selecting of handwriting correct answers using a real persons handwriting  using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide realistic handwriting for each person of a specific demographic.

Regarding claim 13, Tillberg, Riaz, and Loeb disclose, the information processing apparatus according to Claim 7, wherein the handwriting font comprises a font converted from the correct answer data in accordance with evaluation environment definition data that defines in advance an operational environment related to the form processing.  (See the rejection of claim 12 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Tillberg, Riaz, and Loeb disclose, the information processing apparatus according to Claim 8, wherein the handwriting font comprises a font converted from the correct answer data in accordance with evaluation environment definition data that defines in advance an operational environment related to the form processing.  (See the rejection of claim 12 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Tillberg, Riaz, and Loeb disclose, the information processing apparatus according to Claim 9, wherein the handwriting font comprises a font converted from the correct answer data in accordance with evaluation environment definition data that defines in advance an operational environment related to the form processing.  (See the rejection of claim 12 as it is equally applicable for claim 15 as well.) 

Regarding claim 16, Tillberg, Riaz, and Loeb disclose, the information processing apparatus according to Claim 10, wherein the handwriting font comprises a font converted from the correct answer data in accordance with evaluation environment definition data that defines in advance an operational environment related to the form processing.  (See the rejection of claim 12 as it is equally applicable for claim 16 as well.)

Regarding claim 18, Tillberg, Riaz, and Loeb disclose, the information processing apparatus according to Claim 12, wherein the operational environment includes at least one of a geographical location of a region associated with a form, a name of a company associated with the form, an age group of a person who fills in the form, or a gender of the person who fills in the form. (See Loeb ¶25, “Handwriting class characteristics may thus vary across many different types of demographic groups, including but not limited to: age, geographic location, ethnicity, gender and others.”)

Regarding claim 19, Tillberg, Riaz, and Loeb disclose, the information processing apparatus according to Claim 13, wherein the operational environment includes at least one of a geographical location of a region associated with a form, a name of a company associated with the form, an age group of a person who fills in the form, or a gender of the person who fills in the form.  (See the rejection of claim 18 as it is equally applicable for claim 19 as well.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662